Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 1 of 7 PageID 82




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


TERRY BURDETTE TUTEN,

                      Plaintiff,

v.                                                       Case No. 8:20-cv-1838-WFJ-AEP

DOCTOR IZZARIAN, DOCTOR
IZZARIAN, CHRIS NOCCO and
CHRIS NOCCO,

       Defendants.
                                             /

                                            ORDER
       THIS CAUSE is before the Court on Plaintiff Terry Burdette Tuten’s

Amended Civil Rights Complaint (Doc. 11), filed under 42 U.S.C. § 1983. Upon

review, see 28 U.S.C. § 1915A, this case is dismissed because Mr. Tuten has failed

to sufficiently state a claim upon which relief may be granted.

       A. Facts Alleged

       Mr. Tuten sues Chris Nocco, Pasco County Sheriff,1 in his individual and

official capacities, as well as Dr. Izzarian, a dentist at the Pasco County jail, in his

individual capacity. Mr. Tuten claims that in December 2018 he bit down on a rock



1
  Mr. Tuten identifies Chris Nocco as the warden of the Pasco County Jail. (Doc. 11 at 2).
However, the Court takes judicial notice, see Fed. R. Evid. 201, of Chris Nocco’s correct title and
position as Sheriff of Pasco County.
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 2 of 7 PageID 83




in his beans, breaking his right lower wisdom tooth in half. (Doc. 11 at 6). At the

time, he was a pretrial detainee. He notified the pod officer, was seen by the nurse

for sick call the following morning, and was evaluated by the dentist, Dr. Izzarian, a

few weeks later. (Doc. 11 at 6). Dr. Izzarian explained that wisdom teeth are only

pulled if the situation is an emergency and that an infection in the tooth could become

life-threatening. He prescribed ibuprofen and antibiotics. (Doc. 11 at 6). Mr. Tuten

claims he suffered excruciating pain and three severe infections, for which he waited

weeks and months for treatment. (Doc. 11 at 6). A fourth infection occurred in July

2020. Mr. Tuten alleges that he woke up with his “mouth full of puss and blood;”

the nurse provided him with an antibiotic injection the same day, yet he had to wait

another three weeks to be seen by the dentist. (Doc. 11 at 7).

      He is now a convicted prisoner being held at the jail and claims he was not

permitted to have the tooth removed because he was unable to pay the fee for the

outside visit required for removal. (Doc. 11 at 6, 7). He was finally able to have the

tooth removed on August 20, 2020, because he threatened to call the news and the

attorney general. (Doc. 11 at 7).

      Mr. Tuten claims Dr. Izzarian and his superior, Sheriff Nocco, were

deliberately indifferent to his serious medical needs, in violation of his constitutional

rights. He seeks relief in the form of $150,000 for pain and suffering, $50,000 for

mental anguish, and $250,000 in punitive damages.

                                           2
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 3 of 7 PageID 84




       B. Discussion

       To state a claim for deliberate indifference to a serious medical need, a

prisoner plaintiff must show that the failure to provide him medical care amounted

to cruel and unusual punishment under the Eighth Amendment 2 of the United States

Constitution. To do so, he must first “set forth evidence of an objectively serious

medical need. Second, [the] plaintiff must prove that the prison official acted with

an attitude of ‘deliberate indifference’ to that serious medical need.” Farrow v. West,

320 F.3d 1235, 1243 (11th Cir. 2003); see also Goebert v. Lee Cty., 510 F.3d 1312,

1326 (11th Cir. 2007). “Third, as with any tort claim, [he] must show that the injury

was caused by the defendant’s wrongful conduct.” Goebert v. Lee Cty.,

510 F.3d 1312, 1326 (11th Cir. 2007).

       An objectively serious medical need “is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Goebert, 510 F.3d at

1326 (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187

(11th Cir. 1994)). To demonstrate deliberate indifference, a plaintiff must show:


2
  Mr. Tuten alleges that, during part of the relevant time, he was a pretrial detainee, then his status
changed to that of a convicted prisoner. “Technically, the Fourteenth Amendment Due Process
Clause, not the Eighth Amendment prohibition on cruel and unusual punishment, governs pretrial
detainees . . . . However, the standards under the Fourteenth Amendment are identical to those
under the Eighth.” Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007) (internal citations
omitted). Accordingly, the analysis remains the same regardless of when during the relevant
timeframe Mr. Tuten’s status changed.

                                                  3
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 4 of 7 PageID 85




“(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than [gross] negligence.” Goebert, 510 F.3d at 1326 (alteration

in original) (internal quotation marks and citation omitted). See also Burnette v.

Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008).

      Mr. Tuten has alleged the existence of a cracked and painful wisdom tooth

that became infected on four occasions  an objectively serious medical condition.

But he has failed to demonstrate the disregard of a subjectively known risk of serious

harm by conduct that is more than gross negligence. Although Mr. Tuten alleges

Dr. Izzarian’s acknowledgement that an infection in the tooth could be life

threatening, he also alleges that he was treated with ibuprofen and antibiotics on the

occasions that the tooth became infected. Indeed, Mr. Tuten alleges four infections,

but does not allege an ongoing infection; his allegations imply that the infections

resolved and that his tooth was not infected for the other periods of time between

December 2018 and August 2020 when the tooth was finally removed.

      While Mr. Tuten does not agree with Dr. Izzarian’s implicit determination that

the condition of his tooth was not an emergency, “[i]nadvertent failure to provide

adequate medical care, negligence in diagnosis or treatment, or medical malpractice,

without more, fails to state a cognizable deliberate indifference claim.”

Loeber v. Andem, 487 F. App’x 548, 549 (11th Cir. 2012) (citing Estelle v. Gamble,

429 U.S. 97 (1976)). Mr. Tuten has alleged, at most, negligence or malpractice,

                                          4
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 5 of 7 PageID 86




rather than something more egregious than gross negligence.          Therefore, the

individual capacity claim against Dr. Izzarian is dismissed.

      As for the individual capacity claim against Sheriff Nocco, Mr. Tuten has

failed to describe any actions personally undertaken by the sheriff. Therefore, that

claim must be dismissed.

      Further, Mr. Tuten may not hold Sheriff Nocco liable merely because he

supervises the jail.   Instead, he must allege that “the moving force of the

constitutional violation” was an official policy or custom. See Vineyard v. County of

Murray, Ga., 990 F.2d 1207, 1211 (1993) (quoting Polk County v. Dodson, 454 U.S.

312, 326 (1981)).

      Here, Mr. Tuten alleges that the jail has a policy of not extracting wisdom

teeth unless it is an emergency. However, as noted in the previous order dismissing

the original complaint (see Doc. 8 at 6−7), the alleged policy permits wisdom tooth

extraction for severe cases. The allegations in the Amended Complaint demonstrate

that prisoners can request medical and dental care and are provided pain medication

and antibiotics where tooth extraction is deemed non-emergent.            Therefore,

Mr. Tuten has failed to allege “such systemic and gross deficiencies in staffing,

facilities, equipment, or procedures that the inmate population is effectively denied

access to adequate medical care.” Harris v. Thigpen, 941 F.2d 1495, 1505




                                         5
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 6 of 7 PageID 87




(11th Cir. 1991) (quoting Ramos v. Lamm, 639 F.2d 559, 575 (10th Cir.1980), cert.

denied, 450 U.S. 1041 (1981)).

      Mr. Tuten also claims that his wisdom tooth extraction was delayed because

he could not afford to pay the required co-payment or fee. (Doc. 11 at 6, 7, 8). The

denial or delay of “necessary medical treatment” for non-medical reasons, such as

inability to pay, may constitute deliberate indifference. See Ancata v. Prison Health

Servs., Inc., 769 F.2d 700, 704 (11th Cir. 1985) (citing Archer v. Dutcher, 733 F.2d

14, 17 (2d Cir. 1984)). But Mr. Tuten has not sufficiently alleged that the treatment

provided was less than minimally adequate. Accordingly, the official capacity

claims against Sheriff Nocco are dismissed.

      Finally, Mr. Tuten claims that he is being denied copies of his medical records

and responses to his medical requests in violation of HIPPA.           However, as

previously explained (see Doc. 8 at 7−8), HIPPA does not create a private right of

action. Sneed v. Pan Am. Hosp., 370 F. App’x 47, 50 (11th Cir. 2010). To the extent

that his claim may be construed to allege, under § 1983, the violation of his

constitutional privacy rights, Mr. Tuten has not identified a defendant responsible

for denying his medical records requests. Therefore, those claims are dismissed.

      C. Conclusion

      Mr. Tuten’s Amended Complaint fails to state a claim on which relief may be

granted. Accordingly, it is ORDERED that Mr. Tuten’s Amended Complaint (Doc.

                                         6
Case 8:20-cv-01838-WFJ-AEP Document 12 Filed 08/05/21 Page 7 of 7 PageID 88




11) is DISMISSED without prejudice for failure to state a claim, pursuant to 28

U.S.C. § 1915A.

      DONE and ORDERED in Tampa, Florida on August 5, 2021.




                                      7
